 

 

 
 
 
 

UNITED \ DISTRI DISTRICT COURT

CT COBRVISCONSIN
| SEERICT- Wi

 

UNITED STATES OF AMERICA2§19 BEC $77 Dot: 3?

 

Plaintiff, oS. 2) tee 2S

 

 

CLERK ~
Vv. Case No. 19-Cr-
[21 U.S.C. §§ 841(a)(1) & (b)(1)(B); 18
U.S.C. §§ 922(g)(1), 924(a)(2) &
924(c)(1 (ANGI
MARIO CHAGOYA,
Defendant.
INDICTMENT
COUNT ONE
THE GRAND JURY CHARGES THAT:
1. On or about October 11, 2019, in the State and Eastern District of Wisconsin, and the
Northern District of Illinois,
MARIO CHAGOYA

knowingly and intentionally attempted to possess with intent to distribute a controlled substance, in
violation of Title 21, United States Code, Section 841(a)(1).

2. The offense involved 500 grams or more of a mixture and substance containing cocaine, a
Schedule II controlled substance.

All in violation of Title 21, United States Code, Section 841(b)(1)(B).

 

Case 2:19-cr-00246-JPS Filed 12/17/19 Page 1of4 Document 1

 
 

 

COUNT TWO
THE GRAND JURY FURTHER CHARGES THAT:
1. On or about October 11, 2019, in the State and Eastern District of Wisconsin,

MARIO CHAGOYA,

knowing he previously had been convicted of a crime punishable by imprisonment for a term exceeding
one year, knowingly possessed four firearms which, prior to his possession of them, had been transported
in interstate commerce, the possession of which was therefore in and affecting commerce.
2. The firearms are more fully described as:
a. aPalmetto State Armory 15 style pistol bearing Serial Number SCD029057
b. a Glock .22 40 caliber pistol bearing Serial Number PE29972018;
c. a Mossberg shotgun bearing Serial Number V0598179; and

d. A Romanian Arms Cugir Draco AK 47 variant pistol bearing Serial Number PE-2997-
2018-RO.

All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

 

Case 2:19-cr-00246-JPS Filed 42/17/19 Page 2 of 4 Document 1

 
 

 

COUNT THREE
THE GRAND JURY FURTHER CHARGES THAT:
1. On or about October 11, 2019, in the State and Eastern District of Wisconsin,
MARIO CHAGOYA
knowingly possessed four firearms in furtherance of the distribution of cocaine, a Schedule II controlled
substance.
2. The firearms are more fully described as:
a. aPalmetto State Armory 15 style pistol bearing Serial Number SCD029057
b. a Glock .22 40 caliber pistol bearing Serial Number PE29972018;
c. a Mossberg shotgun bearing Serial Number V0598179; and

d. a Romanian Arms Cugir Draco AK 47 variant pistol bearing Serial Number PE-2997-
2018-RO.

All in violation of Title 18, United States Code, Section 924(c)(1)(A)@).

 

 

 

Case 2:19-cr-00246-JPS Filed 42/17/19 Page 3 of 4 Document 1

 
 

 

FORFEITURE NOTICE

L. Upon conviction of the controlled substance offense alleged in Count One of this Indictment,
the defendant shall forfeit to the United States pursuant to Title 21, United States Code, Section 853, any
property constituting, or derived from, proceeds obtained, directly or indirectly, as a result of the violation
and any property used, or intended to be used, in any manner or part, to commit, or to facilitate the
commission of the offense. The properties subject to forfeiture include, but are not limited to, a sum of
money representing the amount of proceeds obtained as a result of the offense charged in Count One of this
Indictment.

2. Upon conviction of the offenses in violation of Title 18, United States Code, Sections
922(g)(1) and 924(c) set forth in Counts Two and Three of this Indictment, the defendant shall forfeit to the
United States pursuant to Title 18, United States Code, Section 924(d) and Title 28, United States Code,
Section 2461(c), any firearms and ammunition involved in the knowing violation of Section 922(g)(1) and
924(c), including, but not limited to: a Palmetto State Armory 15 style pistol bearing Serial Number
SCD029057; a Glock .22 40 caliber pistol bearing Serial Number PE29972018; a Mossberg shotgun bearing
Serial Number V0598179; and a Romanian Arms Cugir Craco AK 47 variant pistol bearing Serial Number
PE-2997-2018-RO.

3. If any of the property described above, as a result of any act or omission by a defendant:

cannot be located upon the exercise of due diligence; has been transferred or sold to, or deposited with, a

 

third person; has been placed beyond the jurisdiction of the Court; has been substantially diminished in
value; or has been commingled with other property which cannot be subdivided without difficulty, the
United States of America shall be entitled to forfeiture of substitute property, pursuant to 21 U.S.C. § 853(p).

A TRUE BILL:

 

FOREPERSON

— fourd, Dah Na Date: J2-47-149

ft MATTHEW D. KRUEGER)
United States > KRUECY

 

Case 2:19-cr-00246-JPS Filed 42/17/19 Page 4of4 Document 1
